 1                               UNITED STATES DISTRICT COURT
 2                             EASTERN DISTRICT OF CALIFORNIA
 3

 4   GUILLERMO TRUJILLO CRUZ,                             CASE NO. 1:18-CV-01723-AWI JLT
 5                          Plaintiff
                                                          ORDER ON PLAINTIFF’S MOTION TO
 6                  v.                                    COMPEL
 7   B. VALDEZ, et al.,
                                                          (Doc. No. 13)
 8                          Defendants
 9

10

11          This is a prisoner civil rights case brought by pro se incarcerated Plaintiff Guillermo
12 Trujillo Cruz.

13          On February 26, 2019, the Court adopted a Findings and Recommendation. See Doc. No.
14 11. As part of the order adopting, the Court denied Plaintiff’s motion to proceed in forma pauperis

15 and dismissed the case without prejudice to refiling with payment of the filing fee. See id.

16          On March 8, 2019, Plaintiff filed a “Motion To Compel Complaint.” See Doc. No. 13. As
17 far as the Court can tell, this one page motion appears to request that the Court permit the case to

18 proceed on the filed complaint. See id. However, as stated above, the Court dismissed the

19 Complaint and closed the case. Because the case has closed, Plaintiff’s Complaint is not

20 operative. Therefore, Plaintiff’s motion will be denied.

21          Accordingly, IT IS HEREBY ORDERED that:
22 1.       Plaintiff’s motion to compel (Doc. No. 13) is DENIED;
23 2.       This case remains CLOSED.
24
     IT IS SO ORDERED.
25

26 Dated: April 12, 2019
                                                 SENIOR DISTRICT JUDGE
27

28
